The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission of the Information Disclosure Statements (IDS) filed on February 12, 2021 has been entered.  Acknowledgement is made of amendments further clarifying the scope of dependent Claims 5, 15 and 16.  Acknowledgement is made of the addition of new dependent Claims 35 – 44 each drawn to a specific compound in the composition of Claim 17.

Priority
This application, 16/175,206, filed 10/30/2018 claims priority from provisional application 62/579,392, filed 10/31/2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 12, 2021, September 13, 2020 and September 16, 2020 were filed after the mailing date of the 

Reasons for Allowance
It is noted that the previously allowed subject matter remains neither anticipated nor obvious over the prior art following consideration of the reference cited in the IDS filed February 12, 2021.  The Reasons for Allowance previously cited in the Notice of Allowance mailed November 11, 2020 is as follows.  
The closest prior art is described as follows:
Beatrix et al. in US patent 8,288,424 (published: October 16, 2012) is representative of the closest prior art.  Beatrix teaches tetrahydroimidazopyridine compounds of formula (I) (below, alongside a representative compound of formula (I)) and a method of using said compounds for the treatment of pain.   

    PNG
    media_image1.png
    73
    163
    media_image1.png
    Greyscale
		
    PNG
    media_image2.png
    87
    267
    media_image2.png
    Greyscale

     Formula (I) of Beatrix		    Representative Compound of Beatrix
(R3 = phenyl)	   

The difference between the compounds of Beatrix and the claimed invention is that the instantly claimed compounds of formula I require 1) a sulfone or sulfoxide group in place of the carboxamide group of Beatrix and, 2) a nitrogen atom in place of the carbon atom in the 5-membered ring adjacent to the ring fused nitrogen, and 3) the 4 (which corresponds to R3 of Beatrix), adjacent to the ring fused nitrogen.   
One of ordinary skill in the art would not have been motivated to make three structural modifications to the compounds of the claimed invention with a reasoanble expectation of obtaining a compound that would also be effective in treating pain.
The specification discloses the preparation and in vitro RIP1 kinase inhibitory activity of 228 compounds of instant formula I.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 2 – 3, 5 – 17 and 25 – 44 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HEYER whose telephone number is (571)270-7677.  The examiner can normally be reached on 7-7 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WINSTON SHEN can be reached at (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/DENNIS HEYER/Primary Examiner, Art Unit 1628